Citation Nr: 0939437	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  He was awarded the Combat Action Ribbon, among other 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
bilateral hearing loss.  The Veteran has perfected a timely 
appeal of this denial.


FINDINGS OF FACT

1.  The Veteran was exposed to significant acoustic trauma 
during his four years of service.

2.  The Veteran's service medical records show a decrease in 
bilateral hearing acuity during service.

3.  The currently-shown bilateral hearing impairment is 
reasonably related to the acoustic trauma and decrease in 
hearing acuity which occurred in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends service connection for bilateral hearing 
loss is warranted.  He asserts that he experienced 
significant levels of acoustic trauma during his period of 
service, from the noise of helicopters and gunfire, and that 
he did not wear hearing protection.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's hearing acuity was tested in February 1966 
prior to his induction into service.  The test results, 
converted from ASA to ISO units, show that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
10
5
0

10

When the Veteran's annual medical examination was performed 
in May 1967, no audiometric testing was conducted.  A 
notation on the examination report reflects that an 
audiometer was not available as the Veteran was in a combat 
zone.  

The Veteran's hearing acuity was again tested in May 1969.  
These test results, reflect pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
10
5
10
10

The report of the general medical examination conducted at 
the time of the Veteran's discharge from service in March 
1970 reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
15
10
5
5
15

Although all three audiograms reflect hearing acuity deemed 
within normal limits by VA standards, an overall decrease in 
hearing acuity is apparent over the four years.  

In connection with this claim, the Veteran was provided with 
a VA audiological examination in December 2005.  Audiologic 
testing at that time was interpreted as showing normal to 
severe sensorineural hearing loss bilaterally.  After 
reviewing the Veteran's service medical records, the examiner 
commented that the Veteran's discharge physical examination 
report indicated hearing well within normal limits 
bilaterally at the time of discharge.  The examiner did not 
comment upon the other audiograms in the Veteran's service 
medical records or note the progressive diminishment in the 
Veteran's hearing acuity during service.  

As noted above, the Veteran contends that he experienced 
significant levels of acoustic trauma during his period of 
service, from the noise of helicopters and gunfire, and that 
he did not wear hearing protection.  Additionally, several of 
the Veteran's fellow servicemen have provided written 
statements attesting to the acoustic trauma inherent to their 
military occupational specialty involving working with 
helicopters with no hearing protection, and also attesting to 
their exposure to acoustic trauma from gunfire.  The 
Veteran's combat noise exposure is amply demonstrated by the 
evidence of record, as is his noncombat helicopter noise 
exposure during service, as consistent with the conditions of 
his service, and also as verified by the written statements 
provided by his fellow servicemen.  See 38 U.S.C.A. § 1154.  
That the Veteran currently manifests a hearing loss which 
requires amplification from hearing aids and which meets the 
requirements set forth in 38 C.F.R. § 3.385 is well-
documented in his recent VA medical records.  

The remaining element of a successful claim for service 
connection is that of a nexus between the in-service acoustic 
trauma and the currently-shown hearing loss.  The Board finds 
that the Veteran's service medical records provide evidence 
that the Veteran's hearing acuity diminished during service, 
as set forth above.  That his current hearing loss represents 
a natural progression of this process which had its inception 
during the Veteran's service, is a conclusion which is 
consistent with generally-accepted medical principles.  
Although it is unfortunate that the December 2005 VA examiner 
did not comment upon the progressive hearing loss shown in 
the Veteran's service medical records, we find that it is 
possible to interpret these figures without resort to 
particular medical expertise.  Once the audiologist has 
conducted the testing, interpreting the numeric decibel 
scores is a mechanical exercise.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In view of these factors, the 
examiner's conclusion that post-service noise exposure was 
the most likely cause of the Veteran's hearing loss is 
unsupported, and cannot be relied upon.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008)  (it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion).

In conjunction with the VA's responsibility to accord the 
Veteran the benefit of the doubt in resolving matters such as 
this one, where there is an approximate balance of the 
evidence, the Board concludes that the Veteran sustained 
acoustic trauma under combat conditions during service, which 
has resulted in his currently-shown bilateral hearing loss.  
Thus, we hold that service connection for bilateral hearing 
loss is warranted, and the Veteran's appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


